IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30391
                         Summary Calendar



CHARLES CARTER,

                                         Plaintiff-Appellant,

versus

BURL CAIN, Warden, Louisiana State Penitentiary,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 96-CV-270-B-1
                        - - - - - - - - - -
                         February 20, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Charles Carter, Louisiana State Prisoner # 115957, appeals

the district court’s dismissal of his civil rights claims for

failure to state a claim.   Carter argues that the district court

erred in dismissing his claims of deliberate indifference to

serious medical needs, cruel and unusual punishment, and

retaliation.   He contends, for the first time on appeal, that he

was denied access to the courts because prison officers failed to

mail certain pleadings to the district court and that their

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-30391
                                -2-

action in failing to mail the pleadings constituted retaliation.

He also argues, in conclusional terms only, that the facts as

alleged in his complaint demonstrate the existence of a

conspiracy and that he was subjected to labor before an

adjudication of guilt.

     Carter’s “supplement in support of notice to appeal” and

“motion to amend supplement in support of notice to appeal,”

which are construed as requests to file supplemental briefs is

DENIED.   These supplemental briefs are STRICKEN.    To the extent

that Carter seeks to enlarge the appellate record, his request is

DENIED.   Carter’s request for extraordinary relief, which is

entitled “request for an emergency administrative remedy,” is

DENIED.

     The district court did not err in dismissing Carter’s

deliberate-indifference-to-serious-medical-needs claim because

Carter’s allegations are of mere negligence, which do not give

rise to a 42 U.S.C. § 1983 cause of action.   See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).   Similarly, the

district court did not err in dismissing Carter’s claim that his

initial work assignment upon reentry into Angola subjected him to

cruel and unusual punishment.   See Jackson v. Cain, 864 F.2d

1235, 1246 (5th Cir. 1989) (negligent work assignment that is not

cruel and unusual per se is not unconstitutional).    Because

Carter’s conclusional allegations of retaliation were

insufficient to allege a cognizable § 1983 claim, the district
                          No. 97-30391
                               -3-

court did not err in dismissing his retaliation claim.   See

Whittington v. Lynaugh, 842 F.2d 818, 819 (5th Cir. 1988).

     Carter’s claims, raised for the first time on appeal, of

denial of access to the courts, retaliation, conspiracy, and

punishment before an adjudication of guilt involve the resolution

of factual questions and will not be addressed by this court.

See Robertson v. Plano City Tex., 70 F.3d 21, 23 (5th Cir. 1995).

     MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFS DENIED;

SUPPLEMENTAL BRIEFS STRICKEN; REQUEST TO SUPPLEMENT APPELLATE

RECORD DENIED; MOTION FOR EXTRAORDINARY RELIEF DENIED.   AFFIRMED.